Case 2:18-cv-00311-JES-MRM Document 142 Filed 02/17/21 Page 1 of 4 PageID 1160



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

 SANDRA K. DRESSLER,

            Plaintiff,

 v.                                 Case No:   2:18-cv-311-JES-MRM

 U.S.      DEPARTMENT        OF
 EDUCATION, BETSY DEVOS, in
 her official capacity as
 Secretary    of    the    U.S.
 Department    of   Education,
 FLORIDA     DEPARTMENT      OF
 EDUCATION,             NAVIENT
 CORPORATION,           NAVIENT
 SOLUTIONS, INC., EDUCATION
 CREDIT             MANAGEMENT
 CORPORATION, PIONEER CREDIT
 RECOVERY,    INC.,     EQUIFAX
 INC., EQUIFAX INFORMATION
 SERVICES, LLC, DOES 1-10,
 and NAVIENT SOLUTIONS, LLC,

            Defendants.


                            ORDER TO SHOW CAUSE

       This matter comes before the Court on review of the file.          On

 May 4, 2018, plaintiff filed a Verified Complaint (Doc. #1), and

 summonses were issued.       Defendants U.S. Department of Education

 and Betsy Devos were served by service on the agency in Washington,

 DC, and the Affidavits of the Process Server were filed.            (Docs.

 ##46, 48.)     There is nothing on the record to reflect that any
Case 2:18-cv-00311-JES-MRM Document 142 Filed 02/17/21 Page 2 of 4 PageID 1161



 other persons were served as these two defendants 1, including the

 U.S. Attorney’s Office, and no appearances have been entered as to

 these two defendants.      Plaintiff will be required to show cause,

 or cure the defective service within a reasonable amount of time.


            1 (i) Serving the United          States and     Its
            Agencies,   Corporations,          Officers,      or
            Employees.

            (1) United States. To serve the United States,
            a party must:

            (A)(i) deliver a copy of the summons and of
            the complaint to the United States attorney
            for the district where the action is brought-
            -or to an assistant United States attorney or
            clerical employee whom the United States
            attorney designates in a writing filed with
            the court clerk--or

            (ii) send a copy of each by registered or
            certified mail to the civil-process clerk at
            the United States attorney's office;

            (B) send a copy of each by registered or
            certified mail to the Attorney General of the
            United States at Washington, D.C.; and

            (C) if the action challenges an order of a
            nonparty agency or officer of the United
            States, send a copy of each by registered or
            certified mail to the agency or officer.

            (2) Agency; Corporation; Officer or Employee
            Sued in an Official Capacity. To serve a
            United States agency or corporation, or a
            United States officer or employee sued only in
            an official capacity, a party must serve the
            United States and also send a copy of the
            summons and of the complaint by registered or
            certified mail to the agency, corporation,
            officer, or employee.

 Fed. R. Civ. P. 4(i).



                                    - 2 -
Case 2:18-cv-00311-JES-MRM Document 142 Filed 02/17/21 Page 3 of 4 PageID 1162



 Fed. R. Civ. P. 4(i)(4).        If plaintiff does not cure defective

 service within the provided time period, the Court will dismiss

 these defendants for failure to prosecute.        If plaintiff no longer

 wishes to pursue these defendants, she shall notify the Court by

 filing a notice of voluntary dismissal.

       On February 4, 2021, a Mediation Report was filed indicating

 a resolution of the case as to defendants Navient Corporation,

 Navient Solutions, LLC, Pioneer Credit Recovery, Inc., Equifax,

 Inc.,     and   Equifax   Information   Services,    LLC.      The   Court

 anticipates dismissal papers to be filed as to these defendants.

 The case otherwise remains pending as to the Florida Department of

 Education, and Education Credit Management Corporation 2.

       Plaintiff also names the yet to be identified Does 1-10.          The

 Court will provide an opportunity for plaintiff to identify the

 Does through discovery, and serve defendants.             Under the FCRA

 Fast-Track Scheduling Order, a FCRA Fast-Track Case Management

 Report was due to be filed by December 1, 2020.         (Doc. #131.)    The

 case cannot proceed without the Case Management Report.

       Accordingly, it is now

       ORDERED:




       2This defendant filed a Motion for Judgment on the Pleadings
 (doc. #141) on February 11, 2021.



                                    - 3 -
Case 2:18-cv-00311-JES-MRM Document 142 Filed 02/17/21 Page 4 of 4 PageID 1163



       1. Plaintiff shall show cause for failure to prosecute, or

           cure service upon the U.S. Department of Education and

           Betsy Devos, within FOURTEEN (14) DAYS of this Order.

       2. The parties shall file stipulations for dismissal within

           FOURTEEN (14) DAYS of this Order for any settled claims.

       3. The remaining parties shall meet and confer for the filing

           of a FCRA Fast-Track Case Management Report 3 within THIRTY

           (30) DAYS of this Order.

       DONE and ORDERED at Fort Myers, Florida, this            17th     day

 of February, 2021.




 Copies:
 Counsel of record
 DCCD




       3A revised form is available under the Forms Tab on the
 undersigned’s webpage: https://www.flmd.uscourts.gov/judges/john-
 steele.



                                    - 4 -
